Case 4:20-cv-00854-SDJ Document 32-1 Filed 05/03/21 Page 1 of 4 PageID #: 371




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 NEXTGEN INNOVATIONS, LLC,

                                Plaintiff,
                                                  Case No. 4:20-cv-00854-SDJ
                     v.
                                                  Judge Sean D. Jordan
 II-VI, INC. and FINISAR
 CORPORATION,

                               Defendants.


                                   PROPOSED DEADLINES

              DATE                                        EVENT

                             Preliminary Disclosure of Asserted Claims (superset of P.R. 3-
        May 7, 2021
                             1 Asserted Claims)

       May 19, 2021          Rule 16 Management Conference

   To be discussed at
                             Mediation.
     mgmt. conf.

                             P.R. 3-1 Disclosure of Asserted Claims and Infringement
       May 26, 2021
                             Contentions (and P.R. 3-2 document production) to be served.

                             Join additional parties.
                             P.R. 3-3 Invalidity Contentions (and P.R. 3-4 document
       July 12, 2021         production) to be served. To the extent not already required to be
                             disclosed, exchange Mandatory Disclosures on all issues, including
                             damages.

                             Parties to exchange proposed terms for construction and
       July 26, 2021         identify any claim element governed by 35 U.S.C. § 112, ¶ 6
                             (P.R. 4-1).




309569717.2
Case 4:20-cv-00854-SDJ Document 32-1 Filed 05/03/21 Page 2 of 4 PageID #: 372




              DATE                                  EVENT

                        Privilege logs to be exchanged by parties (or a letter to the
       July 26, 2021    Court stating that there are no disputes as to claims of
                        privileged documents).

                        Parties to exchange preliminary proposed claim construction
     August 11, 2021
                        and extrinsic evidence supporting same. (P.R. 4-2).

                        Parties’ Final Amended Pleadings. (A motion for leave is
     August 18, 2021
                        required.)

     August 23, 2021    Joint Claim Construction and Prehearing Statement to be
                        filed. (P.R. 4-3). Provide an estimate of how many pages are
                        needed to brief the disputed claims.

   September 8, 2021    Respond to Amended Pleadings.

   September 21, 2021   Completion date for discovery on claim construction. (P.R. 4-
                        4).

     October 6, 2021    Opening claim construction brief. (P.R. 4-5(a)).

     October 20, 2021   Responsive claim construction brief. (P.R. 4-5(b)).

     October 27, 2021   Reply claim construction brief. (P.R. 4-5(c)).

     October 12, 2021   Submit technology synopsis/tutorial (both hard copy and
                        disk).

    November 1, 2021    Parties to file joint claim construction and chart. (P.R. 4-5(d)).
                        Parties shall work together to agree on as many claim terms as
                        possible.

   November 9, 2021,    Proposed Claim Construction at the United States
     at 1:00 p.m.       Courthouse, 7940 Preston Road, Plano, TX 75024.

   December 14, 2021    Deadline for Initial Mandatory Disclosure of all persons,
                        documents, data compilations and tangible things, which are
                        relevant to a claim or defense of any party and which has not
                        previously been disclosed. This deadline is not an extension of
                        earlier deadlines set out in this Court’s order or the Patent
                        Rules, nor an excuse to delay disclosure of information. It is a
                        “catchall” deadline for provision of all remaining information



309569717.2
Case 4:20-cv-00854-SDJ Document 32-1 Filed 05/03/21 Page 3 of 4 PageID #: 373




              DATE                                  EVENT
                        which may be relevant to a claim or defense of any party at
                        trial.

   December 21, 2021    Parties shall notify the Court of the name, address, and
                        telephone number of the agreed-upon mediator, or request
                        that the Court select a mediator, if they are unable to agree on
                        one.

     January 11, 2022   Parties with burden of proof to designate Expert Witnesses
                        other than claims construction experts and provide their
                        expert witness reports, to include for ALL experts all
                        information set out in Rule 26(a)(2)(B).
                        Comply with P.R. 3-7 (Designation of Willfulness Opinions).

     February 1, 2022   Mediation deadline.

     February 8, 2022   Parties to Designate Expert Witnesses on issues for which the
                        parties do not bear the burden of proof, and provide their
                        expert witness report, to include for ALL experts all
                        information set out in Rule 26(2)(B).

    February 25, 2022   Discovery deadline. All discovery must be served in time to
                        be completed by this deadline.

      March 8, 2022     File Dispositive Motions and any other motions that may
                        require a hearing. Regardless of how many dispositive
                        motions a party files, each party is limited to a total of sixty
                        pages for such motions. Each individual motion shall comply
                        with Local Rule CV-7.

       May 24, 2022     Counsel and unrepresented parties are each responsible for
                        contacting opposing counsel and unrepresented parties to
                        determine how they will prepare the Joint Final Pretrial
                        Order, see www.txed.uscourts.gov, and Proposed Jury
                        Instructions and Verdict Form (or Proposed Findings of Fact
                        and Conclusions of Law in nonjury cases).

       May 31, 2022     Motions in limine due.
                        File Joint Final Pretrial Order. Exchange Exhibits and deliver
                        copies to the Court. At this date, all that is required to be
                        submitted to the Court is a hyperlinked exhibit list on disk (2
                        copies) and no hard copies.


309569717.2
Case 4:20-cv-00854-SDJ Document 32-1 Filed 05/03/21 Page 4 of 4 PageID #: 374




              DATE                                 EVENT

       May 31, 2022    Video Deposition Designation due. Each party who proposes
                       to offer a deposition by video shall serve on all other parties a
                       disclosure identifying the line and page numbers to be
                       offered. All other parties will have seven calendar days to
                       serve a response with any objections and requesting cross
                       examination line and page numbers to be included. Counsel
                       must consult on any objections and only those which cannot
                       be resolved shall be presented to the Court. The party who
                       filed the initial Video Deposition Designation is responsible
                       for preparation of the final edited video in accordance with all
                       parties’ designations and the Court’s rulings on objections.

       June 14, 2022   Response to motions in limine due.
                       File objections to witnesses, deposition extracts, and exhibits,
                       listed in pre-trial order. (This does not extend the deadline to
                       object to expert witnesses.) If numerous objections are filed,
                       the Court may set a hearing prior to docket call.
                       File Proposed Jury Instructions/Form of Verdict (or Proposed
                       Findings of Fact and Conclusions of Law).

       June 28, 2022   Final Pretrial Conference at 1:30 p.m. at the United States
                       Courthouse located at 7940 Preston Road, Plano, TX 75024.

    To be determined   10:00 a.m. Jury Selection and Trial at the United States
                       Courthouse located at 7940 Preston Road, Plano, TX 75024.




309569717.2
